—Judgment unanimously reversed, on the law, and petition dismissed. Memorandum: Petitioner waived his right to challenge respondents’ decision by failing to attend the disciplinary hearing held November 23, 1984 at the Ossining Correctional Facility (Matter of Payne v Smith, 97 AD2d 960; see also, Matter of Morrison v Coughlin, 101 AD2d 943, 944, lv denied 63 NY2d 605; People ex rel. Morgan v La Vallee, 49 AD2d 652, lv denied 37 NY2d 710). (Appeal from judgment of Supreme Court, Wyoming County, Dadd, J. —art 78.) Present—Denman, J. P., Boomer, Green, O’Donnell and Schnepp, JJ.